DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Specification: 
[0091] (Currently Amended): The fragrance reservoir 114 can include the impeller 126. For example, some or all of the fragrance reservoir 114 can be molded or otherwise formed into an impeller shape. The impeller 126 can include a plurality of blades. The blades can be configured to facilitate airflow over the fragrance reservoir 114, thereby dispensing some of the fragrance to the air. As mentioned above, the impeller 126 can include the cavity 137, which can be configured to receive the shaft 136. In some embodiments, the cavity 137 extends at least about half of the height of the impeller 126. In some embodiments, the impeller 126 is hollow though some, most, or all of its axial height. The impeller 126 can be floating in the casing. For example, in certain variants, the impeller 126 can move within and relative to the casing, such as in the axial direction. In several embodiments, of rotation and slide along the axis of rotation.
Claims:
Claim 22 (Currently Amended): A fragrance dispenser system comprising:
a core unit comprising: 
a connection unit; 
a control unit; and 
a motor; 
a cartridge configured to removably engage with the core unit, the cartridge comprising: 
an outer casing; 
an impeller that is movable within the outer casing, the impeller configured to rotate around an axis of rotation and to slide along the axis of rotation; and 
a fragrant material; 
the fragrance dispenser configured such that, as the cartridge is engaged with the core unit, the impeller slides upward relative to the outer casing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759